DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that in the amendment filed 18 July 2022, Applicant did not include the limitation “and wherein a content ratio of the low-refractive-index particles in the anti-reflection layer is from 10 mass% to 90 mass%” in claim 1, which was included in the previous amendment filed 26 January 2022. Given that Applicant states in the remarks that no amendments have been made, the examiner has examined the claim as if this limitation is present. If applicant intends the limitation to be present, it s advised to include the limitation in claim 1 in the next response.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 7-13 of U.S. Patent No. 11,372,138 B2 (hereinafter “’138”) in view of Cho et al. (CN 101581801 A, “Cho”). It is noted that the disclosure of Cho is based off a machine translation of the reference included with the action mailed 27 April 2022. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to claims 1-2, ‘138 discloses an anti-reflection film having a laminated structure comprising: a substrate; an anti-reflection layer comprising a curable resin, a fluorine-containing curable compound, nanodiamond particles, and low-refraction-index particles; and a hard coat layer positioned between the substrate and anti-reflection layer, wherein a mass ratio of the low-refractive-index particles and the nanodiamond particles is in a range of 99:1 to 84:16 (claim 1).
‘138 does not disclose wherein a content ratio of the low-refractive-index particles in the anti-reflection layer is from 10 mass% to 90 mass%.
Cho teaches an anti-reflection film having excellent scratch resistance and is used in display devices (page 2, “The present invention relates to an anti-reflection film having excellent scratch resistance…”). The film includes a low-refractive index layer containing 15-25 parts hollow silica per 100 parts by weight of the binder resin in order to provide effective anti-reflection performance while also maintaining desirable surface roughness (page 8, “Also, the low-refractive layer 130 contains 15-25 parts by weight of hollow silica based on 100 parts by weight of the binder resin…”).
‘138 and Cho are analogous inventions in the field of antireflection films for displays including a layer having hollow silica particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content of the low refractive index particles of ‘138 to be present in an amount taught by Cho, including over values presently claimed, in order to provide an anti-reflection layer having effective anti-reflection performance (Cho, page 8, “Also, the low-refractive layer 130 contains 15-25 parts by weight of hollow silica based on 100 parts by weight of the binder resin…”).
It is noted that while ‘138 may require additional components and properties not recited in the present claims, given the open-ended language of the present claims, i.e. “comprising”, it would have been obvious to one of ordinary skill in the art that the more specific laminate of ‘138 would be encompassed by the broader laminate of the present application, and thus one of ordinary skill in the art would have arrived at the present invention.
With respect to claim 3, ‘138 discloses the nanodiamond particles are surface-modified nanodiamond particles with a silane coupling agent (claim 8).
With respect to claim 4, ‘138 discloses the silane coupling agent is bonded to the nanodiamond particle and comprises an organic chain containing a (meth)acryloyl group (claim 9).
With respect to claim 5, ‘138 discloses the organic chain containing a (meth)acryloyl group is propyl acrylate and/or propyl methacrylate (claim 10).
With respect to claim 6, ‘138 discloses the silane coupling agent is bonded to the nanodiamond particle and comprises an organic chain containing an alkyl group (claim 11).
With respect to claims 7-8, ‘138 discloses the alkyl group has from 1 to 18 carbons (claim 12). Therefore, when the alkyl group has 1 carbon, it is a methyl group.
With respect to claim 9, ‘138 discloses a particle size D50 of the nanodiamond particles is 100 nm or less (claim 13), which overlaps with that presently claimed.
With respect to claim 10, ‘138 discloses the low-refractive index particles are hollow silica particles (claim 1).
With respect to claim 11, ‘138 discloses the average particle size of the low-refractive-index particles is from 50 to 70 nm (claim 7).
With respect to claim 13, ‘138 discloses the curable resin is a polymer of one or more (meth)acryloyl group-containing compounds (claim 1).
With respect to claim 14, ‘138 discloses the haze is 1% or less (claim 3).
With respect to claim 15, ‘138 discloses the luminous reflectance of the anti-reflection layer side is 2% or less (claim 1), which overlaps with that presently claimed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9-11, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2009/0135356 A1) in view of Cho et al. (CN 101581801 A, “Cho”) and Myllymaki et al. (US 2014/0091253 A1, “Myllymaki”). It is noted that the teachings of Cho are based off a machine translation of the reference included with the action mailed 27 April 2022.
With respect to claims 1-2, 10-11, 13, and 19, Ando discloses an anti-reflection film 10 having a transparent support 1, a high refractive index hard coat layer 2A, and a low refractive index layer 3 containing hollow silica microparticles (Abstract, [0036], Fig. 1); as can be seen from Fig. 1 below, the high refractive index hard coat layer 2A (corresponding to the presently claimed hard coat layer) is positioned between the substrate and the low refractive index layer 3. The transparent support is made from a transparent resin film ([0039]); the transparent support corresponds to the presently claimed substrate. The hard coat layer has a thickness of 0.5-15 µm ([0105]). The low refractive index layer contains a fluorinated polymer such as a fluorinated copolymer ([0168-0169]); the low refractive index layer additionally contains monomers such as (meth)acrylates, such as (meth)acrylic acid, and those that are obtained by subjecting structural units to a polymer reaction to introduce a crosslinking reaction group, such as (meth)acryloyl ([0171]). Thus, the low refractive index layer corresponds to the presently claimed anti-reflection layer comprising a curable resin where the curable resin is a polymer of a (meth)acryloyl group-containing compound and is a layer containing a fluorine-containing curable compound. The average particle diameter, i.e. average particle size, of the hollow silica is 5-200 nm ([0183]), which overlaps the presently claimed range.

    PNG
    media_image1.png
    361
    554
    media_image1.png
    Greyscale

While Ando discloses the use of inorganic filler which improves the abrasion resistance of the low refractive index layer ([0187]), Ando does not disclose wherein the inorganic filler is made from nanodiamonds, nor a mass ratio of low refractive index particles to nanodiamonds being 99:1 to 84:16, nor wherein a content ratio of the low refractive index particles in the anti-reflection layer is from 10-90 mass%.
Cho teaches an anti-reflection film having excellent scratch resistance and is used in display devices (page 2, “The present invention relates to an anti-reflection film having excellent scratch resistance…”). The film includes a low-refractive index layer containing 15-25 parts hollow silica per 100 parts weight of the binder resin in order to provide effective anti-reflection performance while also maintaining desirable surface roughness (page 8, “Also, the low-refractive layer 130 contains 15-25 parts by weight of hollow silica based on 100 parts by weight of the binder resin…”). Thus, the content ratio of the low refractive index particles is 13% (15*100/[100+15] ≈ 13%) to 20% (25*100/[100+25] = 20%), overlapping the presently claimed range.
Ando and Cho are analogous inventions in the field of antireflective films for displays containing low refractive index layers which contain hollow silica.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content of the low refractive index particles of Ando to be present in an amount taught by Cho, including over values presently claimed, in order to provide an anti-reflection layer having effective anti-reflection performance (Cho, page 8, “Also, the low-refractive layer 130 contains 15-25 parts by weight of hollow silica based on 100 parts by weight of the binder resin…”).
Ando in view of Cho does not disclose wherein the inorganic filler is made from nanodiamonds, nor a mass ratio of low refractive index particles to nanodiamonds being 99:1 to 84:16.
Myllymaki teaches the use of 0.01-80% nanodiamond in combination with filler and polymer; the filler includes silicon compounds ([0020], [0034]). The nanodiamonds improve thermal conductivity without compromising the mechanical properties ([0021]). The nanodiamond composite is used with electronic devices ([0052]).
Ando in view of Cho and Myllymaki are analogous inventions in the field of silicon compound coatings for electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Ando in view of Cho to include nanodiamonds in a content taught by Myllymaki, including over values presently claimed, in order to provide a coating with improved thermal conductivity (Myllymaki, [0021]). As a result of the combination, the mass ratio of the silica to nanodiamonds is from 13:80 to 2000:1 (20/0.01 = 2000/1), which overlaps the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claim 9, Myllymaki teaches the average primary particle size, i.e. a particle size D50, of the nanodiamond particles is 1-10 nm ([0029]).
With respect to claim 14, Ando discloses the haze is 10% or less, preferably 2% or less in order to maintain the sharpness of an image, suppress surface reflectance, and provide no light scattering function ([0135]), which overlaps the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the haze of the film of Ando in view of Cho and Myllymaki including over values presently claimed, in order to maintain the sharpness of an image, suppress surface reflectance, and provide no light scattering function (Ando, [0135]).
With respect to claim 15, Ando discloses suppressing surface reflectance ([0135]) and having a low refractive index layer (corresponding to the presently claimed anti-reflection layer) having low reflectance ([0166]) and discloses anti-reflection films having integrated reflectances of 1.4-1.8% (Table 1, Samples A-01/PA-01, A-04/PA-04, A-05/PA-05, A-06/PA-06, A-08/PA-08, A-09/PA-09, and A-10/PA-10). While there may be no explicit disclosure regarding “luminous reflectance”, it is the examiner’s position that given the disclosure of low reflectance and low integrated reflectance, the presently claimed luminous reflectance would be encompassed by this disclosure, and thus one of ordinary skill in the art would have arrived at the claimed invention. Alternatively, given that the composition of Ando in view of Cho and Myllymaki is the same as in the instant application, the teachings of Ando in view of Cho and Myllymaki would encompass films with the luminous reflectance as claimed.
With respect to claim 16, Ando discloses the hard coat layer is formed by polymerizing a polyfunctional monomer or polyfunctional oligomer ([0109]) including those having (meth)acryloyl groups ([0111]). Because the hard coat layer is formed from a polyfunctional monomer or polyfunctional oligomer, then the resin having (meth)acryloyl groups is a polyfunctional (meth)acrylate including a plurality of (meth)acryloyl groups.
With respect to claim 20, Ando discloses the low refractive index layer (corresponding to the anti-reflection layer) has a refractive index of 1.20-1.46 ([0166]) and satisfies the expression below, where m1 is a positive odd integer – usually 1 – λ is a wavelength of 500-550 nm, n1 is the refractive index of the low refractive index layer, and d1 is the thickness of the low refractive index layer in nm ([0166-0167]).

    PNG
    media_image2.png
    75
    486
    media_image2.png
    Greyscale

Therefore, with m1 = 1, n1 = 1.46, and λ = 500 nm, d1 is greater than 59.9 nm (1*500*0.7/[4*1.46] ≈ 59.9). Similarly, with m1 = 1, n1 = 1.20, and λ = 550 nm, d1 is less than 149.0 nm (1*550*1.3/[4*1.20] ≈ 149.0). Thus, the thickness of the low refractive index layer (i.e., anti-reflection layer) is 0.0599-0.149 µm (59.9 nm = 0.0599 µm; 149 nm = 0.149 µm), which overlaps the range presently claimed.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2009/0135356 A1) in view of Cho et al. (CN 101581801 A, “Cho”) and Myllymaki et al. (US 2014/0091253 A1, “Myllymaki”) as applied to claim 1 above, and further in view of Kolb et al. (US 2015/0017386 A1, “Kolb”). It is noted that the teachings of Cho are based off a machine translation of the reference included with the action mailed 27 April 2022.
With respect to claims 3-8, Ando in view of Cho and Myllymaki does not disclose wherein the nanodiamond particles are surface-modified nanodiamond particles with a silane coupling agent.
Kolb teaches surface modifying sub-micrometer particles (including diamond) with silane, i.e. silane coupling agent, (including those presently claimed) for the purposes of stabilizing the sub-micrometer particles so that they are well dispersed in resin and form a homogenous composition ([0040], [0225-0230]).
Ando in view of Cho and Myllymaki and Kolb are analogous inventions in the field of silica and nanodiamond containing antireflection films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nanodiamond particles of Ando in view of Cho and Myllymaki to be surface-modified with a silane coupling agent as taught by Kolb in order to allow for the nanodiamonds to be well dispersed in resin and form a homogenous composition (Kolb, [0225-0230]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2009/0135356 A1) in view of Cho et al. (CN 101581801 A, “Cho”) and Myllymaki et al. (US 2014/0091253 A1, “Myllymaki”) as applied to claim 1 above, and further in view of Matsufuji (US 2002/0018886 A1). It is noted that the disclosure of Cho is based off a machine translation of the reference included with the action mailed 27 April 2022.
With respect to claim 17, Ando discloses the use of inorganic microparticles in the hard coat layer made from oxides of metals including silicon and zirconium ([0131]).
While Ando in view of Cho and Myllymaki discloses the use of a polyfunctional (meth)acrylate including a plurality of (meth)acryloyl groups as set forth above, they do not disclose the use of a monofunctional (meth)acrylate including one (meth)acryloyl group.
Matsufuji teaches surface treating silicon dioxide or zirconium oxide particles present in a hardcoat with a surface treatment agent including one (meth)acrylate group in order to improve compatibility of the binder polymer and the particles to improve abrasion resistance ([0099-0162]).
Ando in view of Cho and Myllymaki and Matsufuji are analogous inventions in the field of hard coats containing oxides of silicon and zirconium.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the silicon and zirconium oxides of Ando in view of Cho and Myllymaki to have a surface treatment agent including one (meth)acrylate group as taught by Matsufuji in order to provide improved compatibility of the binder polymer and the particles to improve abrasion resistance (Matsufuji, [0099-0162]). The surface treatment agent including one (meth)acrylate is a monofunctional (meth)acrylate including one (meth)acryloyl group as presently claimed.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2009/0135356 A1) in view of Cho et al. (CN 101581801 A, “Cho”) and Myllymaki et al. (US 2014/0091253 A1, “Myllymaki”) as applied to claim 1 above, and further in view of Abe (JP 2010-243700 A). It is noted that the disclosure of Cho is based off a machine translation of the reference included with the action mailed 27 April 2022, and the disclosure of Abe is based off a machine translation of the reference included with this action.
With respect to claim 18, Ando in view of Cho and Myllymaki does not disclose wherein the hard coat layer comprises a fluorine-containing curable compound.
Abe teaches the use of a fluorine containing hardcoat on a transparent substrate, which imparts antifouling properties, abrasion resistance, and slip properties ([0010-0011]).
Ando in view of Cho and Myllymaki and Abe are analogous inventions in the field of hard coats applied to transparent substrates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hard coat of Ando in view of Cho and Myllymaki to contain a fluorine compound as taught by Abe in order to provide a hard coat having antifouling properties, abrasion resistance, and slip properties (Abe, [0010-0011]).

Response to Arguments
Applicant’s arguments filed 18 July 2022 with respect to the rejections of claims 1-11 and 13-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Ando in view of Cho, Myllymaki, Kolb, Matsufuji, and Abe as set forth above.
Applicant’s arguments filed 18 July 2022 with respect to the nonstatutory double patenting rejections have been fully considered, but they are not persuasive.
It is first noted that Application No. 16/645,252 has now been granted and published as U.S. Pat. No. 11,372,138 B2. Accordingly, the nonstatutory double patenting rejections have been updated to indicate they are no longer provisional and to reflect the claims of U.S. Pat. No. 11,372,138 B2 as set forth above.
Regarding the non-statutory double patenting rejections, Applicant argues the prosecution of the present application is still ongoing and requests the examiner hold the rejections in abeyance until allowable subject matter has been found. However, given that Applicant has not provided any reasoning on why the non-statutory double patenting rejections should be withdrawn, the non-statutory double patenting rejections are maintained (and amended as needed) as set forth above.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Eriksson et al. (US 2004/0142107 A1) discloses the use of nanoparticles, including diamond, having particle sizes of 50-1,000 nm in an acrylic coating along with silicon oxide hard particles ([0016]).
Negley et al. (US 2005/0224829 A1) discloses the use of diamond nanoparticles which improve thermal conductivity, mechanical strength, abrasion resistance, and optical stability ([0025]).
Shenderova et al. (US 2009/0297828 A1) discloses the use of nanodiamonds for UV absorption, which are present in an amount of 0.1-25.0% by weight ([0043]).
Yosomiya et al. (US 2010/0062189 A1) discloses an optical film having low haze and an antireflection film (Abstract, Fig. 3, [0022]). Yosomiya et al. additionally discloses abrasion resistance improvers include diamond and silica ([0063]).
Sikka et al. (US 2014/0296409 A1) discloses the use of filler particles including diamond, which increases the durability and abrasion resistance of a coating ([0054]); the diamond has an average size of about 1 µm ([0056]) and are present in an amount of about 0.01-60% by weight of the coating ([0057]).
Murakami (JP 2005-010188 A, disclosure based off a machine translation included with this action) discloses an antireflection film formed by sequentially providing a hard coat layer and an antireflection layer on a polyester film (page 1, “In an antireflection film formed by sequentially provided a hard coat layer and an antireflection layer on a polyester film…”). The antireflection layer contains silicon oxide fine particles (page 6, “At least one layer of the antireflection layer according to the present invention contains metal fine particles or metal oxide fine particles… Metal oxide fine particles include… silicon oxide…”).
Aizawa et al. (JP 2012-240266 A, disclosure based off machine translation included with this action) discloses a hard coat layer formed on a base sheet ([0013]); the hard coat layer is made from a fluorine-based compound having a (meth)acryloyl group at the terminal and provides scratch resistance and abrasion resistance ([0015]).
Fujimura et al. (JP 2017-083803 A, disclosure based off a machine translation included with this action) discloses an antireflection film containing diamond particles having a median diameter of 0.02-2.0 µm and are present in an amount of 2.0% by weight ([0029], [0066]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787